DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Briant (10,840,645).
With regard to claim 1, Briant teaches, as shown in figures 1-2: “A connector assembly 104, comprising: a metal shielding cage 110 comprising a cage body (132, 134, and 130), a back cover 136… the cage body having a top wall 130, a mounting side (side where 132 is located in figure 1) and two side walls 134, the top wall 130, the mounting side and the two side walls 134 together defining a receiving space extending along a front-rear direction, the receiving space 
Briant does not teach: “and a grounding member”, the grounding member being assembled at the read opening of the cage body, or “and the grounding member being provided with an elastic grounding finger row toward the mounting side”.  However, Briant does teach a grounding member 144 at the front of the cage body.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the grounding member at the mounting portion of the cage body in order to also provide electrical shielding to the mounting end (Briant, column 4 lines 24-27).

With regard to claim 2, Briant teaches: “The connector assembly of claim 1”, as shown above.
Briant, as modified above, teaches: “wherein the grounding member 144 and the back cover 136 are two members which are separated from each other and engaged with each other, the grounding member 144 is provided to a bottom side of the back cover 136”.
Briant does not teach: “and a thickness of a metal plate forming the grounding member is less than a thickness of a metal plate forming the back cover”. However, this is merely a change in the thickness of the grounding member. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the grounding member thinner than the back plate in order to make the grounding member more malleable to make contact with other metal objects (Briant, column 4 lines 30-32) and also, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

With regard to claim 3, Briant teaches: “The connector assembly of claim 2”, as shown above.
Briant also teaches, as modified above and as shown in figures 1-2: “wherein the grounding member 144 comprises a rear plate (top plate of 144 in figure 1) and two side plates (side plates of 144 in figure 1) extending forwardly from the rear plate, the elastic grounding finger row is provided to bottom edges of the rear plate and the two side plates toward the mounting side”, since with the duplication of the gasket 144 on the mounting side, the elastic grounding fingers would extend downwards in figure 1.

With regard to claim 4, Briant teaches: “The connector assembly of claim 3”, as shown above.
Briant also teaches, as modified above and as shown in figures 1-2 and 6: “wherein the mounting side of the cage body has a bottom wall 132 positioned at the front and a bottom opening (where 112 extends through the bottom of the cage body in figure 6) positioned at the rear, the elastic grounding finger row is positioned at two lateral sides and a rear side of the bottom opening”, since the duplicated gasket 144 would be position at the rear side and two lateral sides.

With regard to claim 5, Briant teaches: “The connector assembly of claim 4”, as shown above.
Briant also teaches, as modified above and as shown in figures 1-6: “wherein the two side walls 134 and the back cover 136 of the metal shielding cage 110 are provided with a plurality of… legs (extending from the bottom of metal shielding cage 110 in figure 5) toward the mounting side, the plurality of… legs are arranged to be spaced apart from each other, the 

With regard to claim 7, Briant teaches: “The connector assembly of claim 1”, as shown above.
Briant also teaches, as shown in figures 1-2: “wherein the back cover 136 has a rear covering plate (back wall of 136 in figure 2) provided on the rear opening, an upper covering plate (lower-right portion of 130 in figure 2) which extends forwardly from a top edge of the rear covering plate and two side covering plates (lower-right portions of 134 in figure 2) which extend forwardly from two side edges of the rear covering plate respectively, the upper covering plate has an upper plate portion (portion of 130 in front of the upper covering plate in figure 2) which extends forwardly from the top edge of the rear covering plate and two side  plate portions (upper-right portions of 134 in figure 2) which extend downwardly from two side edges of the upper plate portion respectively”.

Allowable Subject Matter
Claims 6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/6/21 have been fully considered but they are not persuasive. Applicant argues with regards to claim 1 that the reasons for modifying Briant in duplicating the grounding member at the rear opening were not valid because the grounding member 144 from Briant requires significant compression which would unseat the receptacle cage from the circuit board.  The Examiner respectfully disagrees, because the receptacle cage provides compressive force by having pins on the bottom to hold the receptacle cage in place and so would not be unseated by the force of the gasket.  The gasket would therefore be able to be duplicated to provide extra shielding, as stated in the above rejection.  The Applicant further argues that the grounding fingers of the grounding member would not be needed in Briant to provide electrical connection between the cage and the circuit board, but this argument is inconsistent with the claim language, since the claim does not require the grounding fingers to be connected to the circuit board.  Further, since Briant does show the receptacle cage connected to the circuit board through the pins labeled “A” in Figure 5 in the Remarks, the grounding member, being connected to the cage, would also be connected to the circuit board.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831